Citation Nr: 0533219	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.    

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Noel B. Gabriola, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1946.  He died in July 1988.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied a 
claim of entitlement to service connection for the cause of 
the veteran's death.  The RO also denied the claim on the 
basis that the veteran did not have a totally disabling 
service-connected condition at the time of his death.  The 
decision was therefore also a decision on a claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 and accordingly, 
has been so characterized in this decision.  

The appellant and R.S. presented testimony at a personal 
hearing in June 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claim file.

The appeal on the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a gunshot wound (GSW) with severe 
injury to Muscle Groups XIII, XIV, and XV and secondary 
osteoarthritis, traumatic of the left knee, evaluated as 40 
percent disabling; limitation of motion of the left knee 
flexion and foot drop, secondary to sciatic nerve injury due 
to GSW, evaluated as 40 percent disabling; shortening of the 
left lower extremity due to GSW with malunited fractures of 
the left femoral neck and distal femur, evaluated as 10 
percent disabling; osteoarthritis of the left hip, evaluated 
as 10 percent disabling; inactive osteomyelitis of the left 
femur, evaluated as zero percent disabling; and malaria, 
evaluated as zero percent disabling.  These combined for a 
rating of 60 percent (amputation rule applied) with special 
monthly compensation added on account of loss of use of one 
foot.

2.  In a rating decision in July 1988, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  In a December 1988 letter the appellant was 
informed that her claim for death benefits was denied as the 
evidence did not establish that the veteran's death was due 
to a service-connected disability.  The appellant did not 
appeal this decision and it became final.

3.  In a December 2001 rating decision the RO determined that 
new and material evidence had been submitted, reopened the 
claim and denied it as the evidence did not establish that 
the veteran's death was related to his military service.  The 
appellant did not appeal this decision and it became final.  

4.  Evidence received since the final December 2001 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for the 
cause of the veteran's death, is cumulative and redundant, 
and by itself or in connection with the evidence previously 
of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision wherein the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

2.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has not been received, and the appellant's 
claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003, a 
rating decision in November 2002, a statement of the case in 
September 2003; and a supplemental statement of the case in 
January 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Evidence to which the appellant referred at the June 2005 
hearing is of record.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


B.  Service connection for cause of death

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year or other 
prescribed period.  38 C.F.R. §§ 3.307, 3.309(a).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The Board notes that the history of service 
of the veteran does not show that the veteran was a POW.  
Therefore, this case cannot be evaluated under 38 C.F.R. 
§ 3.307(d).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).


III.  Factual background

The appellant filed a claim in August 1988 seeking 
compensation benefits based on the death of the veteran and 
stated the cause of death was due to service.  

The veteran's July 1988 death certificate indicates that the 
immediate cause of death was cardio-respiratory arrest, with 
an antecedent cause of acute myocardial infarction and an 
underlying cause of chronic pyogenic osteomyelitis.  

By rating decision in July 1988 the appellant was denied 
service connection for the cause of the veteran's death.  The 
RO noted that the complete clinical records of the veteran's 
final hospitalization and results of a field investigation 
show that the veteran's death was due to his cardiac problem.  
The evidence did not show that the veteran's service-
connected disabilities were etiologically related to the 
cause of his death or that they contributed materially or 
substantially to his death.  There was no disease of service 
origin related to the veteran's death.  The particular area 
affected by chronic pyogenic osteomyelitis, shown in the 
death certificated as an underlying cause, had not been 
specified; and this condition was not shown in the clinical 
records of the veteran's terminal hospitalization.  The 
claimant was so notified at the address of record which was 
not returned as undelivered.  She did not initiate an appeal 
to the Board.  

Evidence of record at the time of the July 1988 denial 
included the certificate of death and a copy of the veteran's 
discharge from the Philippine Army showing he had received a 
GSW to his left thigh in service and had a deformity of the 
left lower extremity which caused him to limp while walking.  
A field examination report included a deposition of the 
appellant wherein she provided her observations of the 
veteran's symptoms of his service-connected left lower 
extremity, and medical treatment.  Neighbors and relatives 
also related their observations of the veteran's medical 
condition.  Clinical records of the veteran's terminal 
hospitalization show that he was admitted in May 1988 for 
complaints of chest pain diagnosed as hypertensive heart 
disease and at discharge as a myocardial infarction.  A June 
1988 x-ray of the left hip joint showed a fracture, 
pathological, neck of the left femur and "TB" of the left 
hip joint.  A June 1988 entry reflects that medication was 
prescribed for "TB" of the left hip joint.   

The appellant sought to reopen her claim in January 1998 and 
submitted a duplicate copy of the death certificate, a 
duplicate copy of the veteran's discharge paper from the 
Philippine Army, a certificate regarding the destruction of 
marriage records, an a joint affidavit attesting to the 
marriage of the appellant and the veteran.

The RO notified her by letter in July 1998 that the claim had 
previously been denied and the type of evidence needed to 
reopen the claim.  

In September 1998 the appellant submitted medical 
certificates that the medical records pertaining to the 
veteran had been destroyed.  

The RO wrote to the appellant in December 1998 notifying her 
that private terminal hospital records she had submitted were 
exact duplicates of ones on file and were being returned to 
her.  The RO notified the appellant of the type of evidence 
needed to reopen her claim.  

The appellant submitted an October 1999 statement from a 
private medical doctor, Dr. P.A.C., wherein he stated that 
the cause of death, myocardial infarction, was not contested.  
He opined, however, that an underlying cause might have been 
the service-connected bone injury.  He noted that the x-ray 
findings of pathological fracture of the neck of the left 
femur and bone destruction of the head did not mention 
anything of healing, whether complete or partial.  He opined 
that the veteran was probably under constant physical and 
mental stress due to the non-healing and non-union of the 
bone injury thus leading to his harboring coronary artery 
disease.  He concluded that the fracture of the head and neck 
of the left femur contributed to the cause of death and 
probably aggravated the same, thus establishing a link 
between the cause of death and the bone injury.  

The appellant also submitted a June 1953 private medical 
statement based upon an examination of the veteran while he 
was hospitalized.  The statement noted the veteran's 
complaints, clinical findings and laboratory findings.  The 
diagnoses were "FCC" of the left thigh, secondary to GSW, 
arthritis of the left knee and left hip joint, moderate 
ankylosis of the left knee and hip joint, and osteomyelitis 
of the left femur.  In addition, a medical certificate was 
submitted showing that the veteran was hospitalized from late 
July 1979 to early August 1979 for "HCVD", "LVH", "BD" 
controlled and osteoarthritis of the femur and proximal 
tibia.  

In August 2001, a VA medical opinion was provided after 
review of the claims folder.  The VA physician noted that at 
the veteran's last VA examination in 1984, an x-ray revealed 
old healed malunited fractures of the left femoral neck and 
distal femur, and arthritis of the left hip.  There was no 
mention of osteomyelitis.  The VA physician discussed causes 
of myocardial infarction and referred to a medical text on 
heart disease.  It was also noted that chronic infection, 
specifically chronic pyogenic osteomyelitis was not one of 
the immediate causes of myocardial infarction.  The VA 
physician pointed out that x-rays done in "1994" (probably 
referring to 1984 x-rays as earlier mentioned a VA 
examination in 1984 and the veteran was not alive in 1994) 
did not confirm the presence of any chronic osteomyelitis.  
The VA physician opined that based on the information 
discussed, the conditions that caused the veteran's demise 
were not related to his service-connected disabilities.

In December 2001, the RO reopened the claim and after a de 
novo review of the evidence of record denied service 
connection for the cause of the veteran's death.  The 
appellant was notified by letter dated in December 2001.  She 
did not initiate an appeal and the decision became final.  

Evidence received since the last final decision in December 
2001 includes a statement from the appellant in October 2002 
asking that the claim be reconsidered.  She submitted a 
medical opinion from a private psychiatrist, Dr. P.Z.J., Jr. 
that the veteran was totally disabled because of his service-
connected conditions but died from other causes.  Dr. P.Z.J., 
Jr. noted the service-connected medical disabilities and the 
ratings assigned and information provided by the appellant as 
to the veteran's symptoms, behavior, and treatment during his 
lifetime.  He opined that with the incapacitating and long 
standing nature of the veteran's disability and other 
psychosocial factors the veteran had a depressive disorder 
that fit the behavioral description provided by his wife.  
The depressive disorder persisted and contributed to the 
veteran's unlikable outcome.  Dr. P.Z.J., Jr. stated there 
was a relationship between depression and cardiovascular 
disease as shown in cited medical literature.  

The RO reopened the claim and denied on the merits.  The 
appellant disagreed and initiated this appeal.

In a May 2003 letter to the appellant, Dr. P.Z.J., Jr., in 
essence, noted concerns about persons who might actually have 
psychiatric conditions which were not considered by VA due to 
injuries from which they do not recover emotionally and do 
not seek professional help.  He speculated as to how the 
veteran might have felt due to his service-connected 
disabilities which might not necessarily have been seen in an 
ordinary non-psychiatric examination.  

In November 2003, the appellant submitted a December 1950 
statement from a private medical doctor that indicates that 
the veteran was treated for malaria from 1946 to 1948.  The 
appellant also submitted duplicate copies of the veteran's 
terminal hospitalization.  

A written report of contact in February 2004 indicates that 
the appellant had no more evidence to submit and no longer 
wished to have a hearing before a Decision Review Officer at 
the RO.  In March 2004, the appellant requested a travel 
board hearing before a member of the Board while visiting the 
Manila RO.  She confirmed her request in June 2004.  

A private medical doctor, T.D.J., M.D., wrote in June 2005 
that the veteran was under her medical care and treatment of 
essential hypertension from January 1986 to March 1988.  

The appellant testified in June 2005 as to the veteran's 
disabilities incurred in service and the doctors who had told 
her that the cause of death was related to service.   

IV.  Analysis

The Board notes that the RO reopened the claim and denied the 
claim on the merits.  However, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been received to reopen the 
claim for service connection for cause of the veteran's 
death.  While the medical opinions from Dr. P.Z.J., Jr., a 
1950 medical statement showing treatment for malaria from 
1946 to 1948 and a June 2005 medical statement that the 
veteran was treated for essential hypertension from January 
1986 to March 1988 constitute new evidence in that they were 
not of record at the time of the previous final decision, the 
Board finds that they are not material evidence because they 
do not bear directly and substantially on the issue at hand.  
This evidence does not show that the myocardial infarction 
which caused the veteran's death was etiologically related to 
pathology or symptomatology incurred during service or the 
initial one-year period after service separation.  In 
addition, this evidence does not show that the service-
connected disabilities were a contributory cause of the 
veteran's death.  Treatment for malaria in the 1940's does 
not show a link to the veteran's death in 1988.  Further, the 
medical opinion from Dr. P.Z.J., Jr., states that the veteran 
died from causes other than his service-connected conditions.  

In addition, the veteran's terminal hospitalization records 
submitted in November 2003 are duplicative of evidence of 
record previously submitted and considered.  Duplicate 
documents, by their very nature, may not be new and material, 
because they are not new evidence.  38 C.F.R. § 3.156(a).

In short, the Board finds that the evidence received 
subsequent to the December 2001 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for the cause of the veteran's death.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted above, in the November 2002 rating decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death and also denied entitlement to service 
connection for cause of death based on the veteran being 
totally disabled at the time of death.  The appellant 
disagreed with the decision and the September 2003 statement 
of the case addressed the issue.  The appellant perfected her 
appeal on the issue in November 2003.

However, the relevant law and regulation for claims seeking 
DIC benefits based on certain veterans rated totally disabled 
at the time of death were recently amended and the appellant 
has not received a copy and notification of the amended 
criteria for entitlement to that benefit.  Accordingly, the 
claim is remanded for the RO to provide notice of all 
appropriate laws and regulations pertinent to this issue to 
the appellant.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Issue a supplemental statement of the case 
with the applicable provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, to include the 
final rule effective December 2, 2005.  70 
Fed. Reg. 72,211-72,221 (December 2, 2005). 

2.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the appellant's claim 
with consideration of any additional evidence 
added to the record subsequent to the January 
2004 supplemental statement of the case.  If 
the benefit sought on appeal remains denied, 
the appellant and her representative should be 
provided a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


